Martin, J.
delivered the opinion of the court. The defendant, sheriff of the parish, having levied an execution on a slave, as the property of Jacob, the defendant in the execution, the present plaintiff procured an injunction to stay the sale; the plaintiff in the execution intervened; the injunction was sustained till the intervening party pay the present plaintiff six hundred dollars.
The intervening party appealed.
The record shows that in the answer of the appellee to the appellant's interrogatories, the following facts were disclosed:
The appellee bought the slave with the intention of delivering him to Jacob, as soon as the latter repaid whatever the former became obliged to pay for the slave. It was agreed, *530that on the latter's inability to repay, the slave should be sold at auction, and the latter should only have a claim for so much of the price as remained after the former was fully repaid. Accordingly the bill of sale was made to the former, who gave his own note for the price.
East'n. District.
April 1825.
Jacob paid the first note of the plaintiff, and two hundred and eighty dollars of the second, the balance, six hundred dollars, was paid with money borrowed by the plaintiff on his own responsibility.
1. The appellant urges the appellee is not the owner of the slave.
2. If he has any right, it is only against Jacob.
3. If the court be not of this opinion, then the appellee ought to be decreed to pay the appellant the $280 paid by Jacob.
We think the parish court did not err. The sale is not an absolute one, as it appears on the face to be; but the appellee has candidly disclosed its character. The appellee’s object was, to have the best security he could for the money he might advance. He took a bill of sale which he agreed to cancel on his receiving his disbursements, if Jacob could repay them; and promised, if he could not, to sell the slave at auction, and after reimbursing himself, pay Jacob the balance.
Rousseau for the plaintiff, Derbigny for the defendant.
This was a very fair agreement, as Jacob could not disturb the appellee, otherwise than by compelling him to sell, the creditors of the former can do no more. They have no right to compel the appellee to submit to a sale in the present case, so as to burthen him with the payment of the costs of the suit brought by the appellant against Jacob and thus postpone his right to be paid his advance.
If the appellant wishes to have the slave sold on his execution, he must do that which his debtor would be bound to do, before he could have, or sell the slave; reimburse the appellee the six hundred dollars he has paid to the vendor of the slave.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.